Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hertzler on May 20, 2021.

The application has been amended as follows: 
	Claim 1 has been amended as follows:
--1. (Currently Amended) A screw compressor comprising: 
a screw compressor main body; 
a motor for driving the screw compressor main body; 
a gearbox having opposite side surfaces and a bottom, the gearbox being interposed between the screw compressor main body and the motor to transmit a driving force of the motor to the screw compressor main body; and 
a gas cooler having a cooler casing having a top and a side surface, the cooler casing being the cooler casing side surface being detachably attached to one side surface of the opposite side surfaces of the gearbox, 
wherein the casing top is connected to the screw compressor main body via piping so that the gas cooler cools compressed gas discharged from the screw compressor main body; and 
the cooler casing is spaced apart from the screw compressor main body, and a heat exchange portion of the gas cooler is provided in the cooler casing.--

	Claim 10 has been amended as follows:
--10. (Currently Amended) The screw compressor according to claim 1, wherein the gas cooler includes a first gas cooler and a second gas cooler wherein the cooler casing is formed in a substantially rectangular parallelepiped shape and the heat exchange portion includes a first heat exchanger in the first gas cooler and a second heat exchanger in the second gas cooler.--

	Claim 11 has been amended as follows:
	--11. (Amended) The screw compressor according to claim 1, wherein the gas cooler has a substantially rectangular parallelepiped shape having a long axis, a short axis, and a height wherein the gas cooler is mounted on a base plate in such an orientation that has the long axis orthogonal to an extending direction of a motor shaft of the motor, the short axis extending along the extending direction of the motor shaft, and the height orthogonal to the extending direction of the motor shaft.—

	Claim 12 has been amended as follows:
--12. (Currently Amended) The screw compressor according to claim 1, wherein the side surface of the gas cooler is provided with a first attachment portion and the one side surface of the gearbox is provided with a second attachment portion, and the gas cooler is attached to the gearbox 

In the Specification at page 6 line 22, after “The motor” “shift” has been deleted and --shaft-- has been inserted therefore.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

CGF
May 6, 2021